UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2544


EDMUND AWAH,

                Plaintiff - Appellant,

          v.

TRANSUNION; EQUIFAX; EXPERIAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:15-cv-02042-ELH)


Submitted:   May 18, 2016                  Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edmund K. Awah, Appellant Pro Se.          Nathan Daniel Adler,
NEUBERGER, QUINN, GIELEN, RUBIN & GIBBER, PA, Baltimore,
Maryland; Sandy David Baron, SHULMAN, ROGERS, GANDAL, PORDY &
ECKER, PA, Potomac, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edmund    Awah     seeks    to   appeal      the    district       court’s      order

denying his motion to remand his civil case back to state court

after it was removed to federal court.                    This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain    interlocutory         and       collateral         orders,   28     U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                       The order Awah seeks

to    appeal    is      neither    a    final       order       nor     an    appealable

interlocutory      or    collateral     order.        See       Caterpillar        Inc.   v.

Lewis, 519 U.S. 61, 74 (1996) (noting that an order denying a

motion     to   remand,      standing        alone,       is    not     final       order).

Accordingly, we dismiss the appeal for lack of jurisdiction.                              We

dispense    with      oral   argument        because          the    facts    and     legal

contentions     are     adequately     presented         in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                DISMISSED




                                             2